                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GLENN LIOU,                                               CIVIL ACTION
                        Plaintiff,

                 v.

LE REVE RITTENHOUSE SPA, LLC,                             NO. 18-5279
doing business as “LE REVE
RITTENHOUSE DAY SPA,”
LE REVE RITTENHOUSE MEDICAL
SPA, LLC, doing business as “LE REVE
RITTENHOUSE DAY SPA,” and
SOPHIA BRODSKY,
                    Defendants.

                                         ORDER

       AND NOW, this 27th day of March, 2019, upon consideration of Defendants’ Motion to

Dismiss Amended Complaint Under FRCP 12 (Document No. 12, filed March 7, 2019) and

Brief in Opposition to Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint

(Document No. 13, filed March 21, 2019), for the reasons set forth in the accompanying

Memorandum dated March 27, 2019, IT IS ORDERED that Defendants’ Motion to Dismiss

Amended Complaint Under FRCP 12 is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled

in due course.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
